FILED
                           NOT FOR PUBLICATION                              MAR 28 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10111

              Plaintiff - Appellee,              D.C. No. 2:14-cr-00968-JAT-1

 v.
                                                 MEMORANDUM*
GASPAR TORRES HERNANDEZ, AKA
Ramon Jose Sanchez-Valenzuela,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 15-10205

              Plaintiff - Appellee,              D.C. No. 4:09-cr-02584-JAT-1

 v.

GASPAR TORRES HERNANDEZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                James A. Teilborg, Senior District Judge, Presiding

                       Argued and Submitted March 16, 2016

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                              San Francisco, California

Before: FERNANDEZ, GOULD, and FRIEDLAND, Circuit Judges.

      Defendant-Appellant Gaspar Torres Hernandez appeals his convictions and

sentences for the offense of Reentry of Removed Aliens, in violation of 8 U.S.C. §

1326(a), (b)(1), and for violating a previously-imposed condition of supervised

release. We have jurisdiction under 28 U.S.C. § 1291.

      Torres Hernandez contends that the district court violated his Sixth

Amendment right by denying his requests for new counsel. “[F]orcing a defendant

to go to trial with an attorney with whom he has an irreconcilable conflict amounts

to constructive denial of the Sixth Amendment right to counsel,” which occurs

“where there is a complete breakdown in communication between the attorney and

client, and the breakdown prevents effective assistance of counsel.” Stenson v.

Lambert, 504 F.3d 873, 886 (9th Cir. 2007) (citing Brown v. Craven, 424 F.2d

1166, 1170 (9th Cir. 1970); then citing Schell v. Witek, 218 F.3d 1017, 1026 (9th

Cir. 2000) (en banc)). When assessing whether there was a Sixth Amendment

violation, we consider (1) the timeliness of the motion; (2) the adequacy of the

district court’s inquiry; and (3) the extent of the conflict. United States v. Nguyen,

262 F.3d 998, 1004 (9th Cir. 2001).




                                           2
      Here, the government agrees Torres Hernandez should have been granted

new counsel and concedes that his convictions and sentences should be vacated.

Torres Hernandez and his attorney repeatedly requested that new counsel be

assigned before trial. They made it clear that the relationship lacked trust and

communication. Torres Hernandez’s attorney even admitted that he was not

concentrating on his client’s trial because of the breakdown in the attorney-client

relationship. In sum, Torres Hernandez was left to face trial with a lawyer with

whom he was not satisfied, would not cooperate, and would not communicate. See

Nguyen, 262 F.3d at 1003–04. The district court’s denial of Torres Hernandez’s

request for a new lawyer violated his Sixth Amendment right to counsel. The

convictions and sentences are therefore vacated.

      We decline to reach Torres Hernandez’s other challenges to his sentence.

      VACATED AND REMANDED.




                                          3